Spalding, Ch. J.
(concurring specially). I concur in the result reached by my associates in the foregoing opinion. I do so, however, solely for the reason that this case was before this court in State ex rel. Minehan v. Meyers, 19 N. D. 804, 124 N. W. 701, on an appeal from an order of the district court striking out portions of defendant’s return or answer. After due consideration it was there held that the trial court erred in its action, for the reason that the portions of the answer stricken out stated defenses. Among the portions so stricken *289<out by the trial court and reinstated by this court were those defenses now relied upon in this proceeding. That is to say, the pleadings now before us are in all material respects the same as in the Meyers Case. The action is the same, the only difference being that a newly elected county auditor has been substituted as a party in place of the one holding that office, and defendant, when the Meyers Case was decided. I say the defenses are the same as to matters before us on the present appeal. It is true that in the Meyers Case we held that the publication •of the notice of election on county division was invalid. That was held by reason of the counsel on both sides submitting the case on .the mistaken view that one section of the statute applied, and subsequently, as indicated in State ex rel. Miller v. Miller, 21 N. D. 324, 131 N. W. 282, the same counsel in one phase of the same litigation appeared before us and called our attention to the fact that they had inadvertently relied upon the wrong section, and agreed that as to that part of the decision it should not be binding in this litigation. Hence that defense is eliminated, but other defenses remain the same, and the evidence sustains the defenses so pleaded. This being true the decision in the Meyers Case, except as it relates to the sufficiency of the publication of the notice, is controlling in this litigation, and all this long, tedious, and perplexing litigation has been conducted on the strength of that decision. I am by no means certain that I should now concur in the holdings of that case if the same questions were being considered in the first instance. While it is not stated in the opinion, of Judge Goss that other •cases should be overruled, it seems to me that it in fact, if concurred in by a majority of the court, would overrule numerous well-considered authorities, including State ex rel. Davis v. Willis, 19 N. D. 209, 124 N. W. 706; State ex rel. Sunderall v. McKenzie, 10 N. D. 132, 86 N. W. 231; State ex rel. McCue v. Blaisdell, 18 N. D. 31, 119 N. W. 360, and State ex rel. Johnson v. Ely, 23 N. D. 619, 137 N. W. 834, and perhaps others. If it is the intention to overrule these authorities, I think it should be so stated in the opinion and thereby prevent the confusion which necessarily follows whenever an opinion is in effect overruled without so stating.
If the Meyers Case is to be ignored, I am of the opinion that, in view of the defective returns, this court would be amply justified in disregarding the technical question as to whether the official abstract of votes *290meets tbe burden of proof cast upon tbe relator, and remanding tbe case to tbe district court, witb directions to take evidence as to tbe vote, pro and con, actually cast in the missing precincts. It 'cannot be questioned that, setting technical considerations aside, this method would approach most nearly to meting out justice to tbe respective parties of any that could be adopted. If tbe election officials of the missing precincts made no returns, tbe canvassing board was woefully derelict in its duty if it did not require such returns to be made, or, if made, amended so as to show tbe votes on this question. Tbe law makes specific provision for securing or amending such returns. It is now too late for that board to do this; but tbe court could, -without doubt, supply tbe deficiency by tbe method suggested. Tbe new county should not be formed if it did not have a majority of tbe votes east on tbe question; on tbe other band, it has a right to be organized if it received such majority. Tbe record before us leaves this question in doubt, and no party could complain if tbe truth were ascertained, whatever tbe result. Ample authority is vested in this court, both by statute and precedent, to so dispose of this appeal. But .inasmuch as a majority of tbe court will not concur in tbe manifestly equitable and just disposition of this proceeding which I suggest, I rest nry assent wholly on tbe authority of State ex rel. Minehan v. Meyers, 19 N. D. 804, 124 N. W. 701, without expressing any opinion on tbe different phases of tbe law announced in the opinion of Judge Goss, although satisfied that many of tbe authorities cited are not in point on any question before us.